DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1, as originally filed, is currently pending and has been considered below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozak et al., U.S. Publication No. 2014/0005932, hereinafter, “Kozak”, in view of Ranganathan et al., U.S. Publication No. 2014/0343842, hereinafter, “Ranganathan”, and further in view of Shen, Yiping, et al. "A Fast Alternative for Template Matching: An ObjectCode Method." 2013 2nd IAPR Asian Conference on Pattern Recognition. IEEE, 2013, hereinafter, “Shen”.

As per claim 1, Kozak discloses a method for localization of a vehicle (Kozak, ¶0005, methods and systems for estimating location and motion of an object using a ground imaging sensor), the method comprising: 
capturing a raw image of a target surface using at least one imager (Kozak, ¶0046, an image of the ground surface beneath the vehicle is obtained. The image may be acquired by a camera mounted below the vehicle); 
encoding the raw image into a template / feature set, the template / feature set specifying a course direction of the target surface (Kozak, ¶0021, Images of the ground surface beneath the vehicle may thus be obtained and analyzed to extract identifying features. These features may include … patterns of fissures in the pavement, arrangement or patterns of stone or gravel in the road surface, or any other features that may be identified; Kozak, ¶0022, vehicle motion may represent a distance travelled by the vehicle, the track or path that the vehicle traverses; Kozak, ¶0029, The features, which may be grouped in a feature set to be associated with the image, may include, for example, patterns of cracks and fissures in the pavement, arrangements of stone or gravel in the road surface, or any other features that may assist in providing a unique identification of the ground surface image; Kozak, ¶0043, features in the image processing sense, which means that they really just represent pixel patterns of light and dark; Kozak, ¶0046, a first set of features is extracted from the image. Features may include any identifiable characteristics or properties of the ground surface; Kozak, ¶0048, Motion may represent a distance travelled by the vehicle, the track or path that the vehicle traverses and/or the speed of the vehicle); 
comparing the template / feature set to a subset of reference templates / feature sets selected from a gallery stored in one or more storage media (Kozak, ¶0006, The location may be estimated by comparing the extracted features to a map database that includes features extracted from previously obtained ground images taken within the same geographic area; Kozak, ¶0031, In some embodiments, an approximate location of the vehicle 104 may be known or available, either through other means or from previous estimation attempts. In such case, the approximate location may be advantageously used to limit the database search to a constrained geographic region … feature data can be retrieved efficiently for a specific region); and 
identifying a location of the target surface when the template / feature set matches a reference template / feature set in the subset (Kozak, ¶0006, The location may be estimated by comparing the extracted features to a map database that includes features extracted from previously obtained ground images taken within the same geographic area). 
Kozak does not explicitly disclose the following limitations as further recited however Ranganathan discloses 
encoding the raw image into a template using at least one transform, the template specifying a course direction (Ranganathan, ¶0003, an image capture device or camera can be used to capture images which are then compared to templates, thereby enabling one to determine their location … a camera is mounted to a car to capture images to be compared to database images in order to determine a location for the car … Processing, such as performing a bird's-eye-view transform on a capture image can occur prior to database comparison … A template can represent a location, such as a GPS location and be used to identify the location based on features, such as corners stored within the template …  The template database or system may then be used to facilitate vehicle localization or determine a pose of a vehicle by comparing runtime image(s) to training image(s) from the template database. According to one or more aspects, the pose of the vehicle can include a bearing in which the vehicle is facing; Ranganathan, ¶0039, a HOG descriptor is a feature descriptor, and can be used in computer vision and image processing for object detection. A number of occurrences of a gradient orientation in a portion of an image can be determined; Ranganathan, ¶0041; Ranganathan, ¶0055-0056, Similarly to creation of a template or the template database, a HOG descriptor can be calculated for a runtime corner. For example, the HOG descriptor can be calculated based on a patch of pixels… matching can include matching according a HOG descriptor from a template corner versus a HOG descriptor from a runtime corner).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the template as taught by Ranganathan for the feature set as taught by Kozak as an alternate means for searching and indexing a database to locate the current location of the vehicle (Ranganathan, ¶0003).
Kozak and Ranganathan do not explicitly disclose the following limitations as further recited however Shen discloses 
encoding the raw image into a template using at least one transform, the template specifying a an intensity gradient at one or more spatial frequencies of a pattern of the target surface (Shen, Abstract, Local Binary Patterns are adopted to get the patterns for the template and the search image, respectively; Shen, pages 425-426, Section I, local binary patterns (LBPs) to texture classification, which encoded the pixel-wise information according to the comparisons between the intensity of the center pixel and the intensities of several neighborhood pixels … We adopt LBPs to code the template and the search image, respectively ... the distances of the ObjectCode and candidate codes are computed according to a new distance measure based on Hamming distance; Shen, page 427, Section A. Dataset Collection and Parameters Setting, The dataset includes 77 images collected from Google Earth and 40 images from MIT … We collect three groups of images … from Google Earth … Each group contains several images taken at the same place and nearly the same viewpoint from different periods … different seasons, different weathers and different illumination; Shen, page 427, Figure 2a-d).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kozak and Ranganathan to include the encoding as taught by Shen in order to provide a means to improve the speed of the comparison and matching between the acquired real time image and the database templates (Shen, Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,100,673. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is anticipated by claim 1 of U.S. Patent No. 11,100,673 in that claim 1 of U.S. Patent No. 11,100,673 contains all the limitations of claim 1 of the current application and is therefore not patentably distinct from claim 1 of U.S. Patent No. 11,100,673.
Claim 1 of the current application recites similar limitations as claim 1 of U.S. Patent No. 11,100,673 as follows:
Current Application No. 17/406,369
U.S. Patent No. 11,100,673
1. A method for localization of a vehicle, the method comprising: capturing a raw image of a target surface using at least one imager; encoding the raw image into a template using at least one transform, the template specifying a course direction and an intensity gradient at one or more spatial frequencies of a pattern of the target surface; comparing the template to a subset of reference templates selected from a gallery stored in one or more storage media; and identifying a location of the target surface when the template matches a reference template in the subset.
1. A method for localization of a vehicle, the method comprising: capturing a raw image of a surface structural pattern of a target surface using at least one imager; encoding the raw image into a template using at least one transform, the template specifying a course direction and an intensity gradient at one or more spatial frequencies of the surface structural pattern of the target surface; comparing the template to a subset of reference templates selected from a gallery stored in one or more storage media, the gallery obtained when the vehicle is charging using a charging station; and identifying a location of the target surface when the template matches a reference template in the subset, the location of the target surface corresponding to a current location of the vehicle.


The table above shows that, although the corresponding claims are not identical, claim 1 of the current application is not patentably distinct from claim 1 of U.S. Patent No. 11,100,673 because the claim of the current application is anticipated over claim 1 of U.S. Patent No. 11,100,673.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668               
/VU LE/Supervisory Patent Examiner, Art Unit 2668